Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,”In other words, in the present application, the air conditioner in the scree-independent mode can operate normally without a network communication with other devices.” ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Applicant further argues the combination of prior art does not teach “a mode in which the air conditioner operates normally without a communication with a display screen of the air conditioner.”  The Examiner submits the original display screen of the air conditioner, upon a failure, is replaced by a display screen of another system not originating from the air conditioner, infra 103 analysis.  For this reason, the applied  combination of prior art teaches each and every limitation.  If Applicant intends the claim language to reflect the  particulars of the mode in Applicant’s arguments, it is suggested to amend the claim language to recite at least  “he air conditioner in the scree-independent mode can operate normally without a network communication with other devices.”




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-7, 12, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (PG/PUB 2014/0244047) in view over Richmond (PG/PUB 2013/0123991)




Claim 1. 
      Oh et al. teaches a control method for an air conditioner, comprising:
    
      controlling the air conditioner to operate according to a current operating state when the control mode is the screen-independent mode (0035,  see also 0023-28)  
   Not expressly taught is determining a current control mode (e.g. as interpreted, determining whether a display is connected to the HVAC controller via the I/O connector)
   Richmond teaches determining a current control mode (ABSTRACT, 0015, 0020, 0023, 0055, 0062 e.g. see detection of connected UI unit w/ display such that upon detecting a connection, control is transferred to the connected UI unit w/ display, i.e., entering a display based control mode upon detecting connection states)
      
 
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art combining the teachings of Richmond and Oh et al. would achieve an expected and predictable result comprising determining a current control mode of the air conditioner, wherein the control mode comprises at least a screen-independent mode configured to represent a mode in which the air conditioner operates normally without a communication with a display screen of the air conditioner.  One of ordinary skill in the art adapting the HVAC control Module of Oh et al. to integrate the structural and functional means for providing a removable interface as per Richmond would realize an improved invention by providing a removable interface for providing additional confirmation and operational control functions as described by Richmond, 0015, 0020.

Claim 2.  
    The cited combination of prior art teaches the control method according to claim 1, wherein the determining the current control mode of the air conditioner comprises: 
    detecting whether the air conditioner comprises a display screen allowing the air conditioner to operate normally (Richmond, Figure 8 –I/O connector, see coupling of UI to base unit for providing direct control, 0015, 0020-23)
    controlling the air conditioner to enter the screen-independent mode if the air conditioner does not comprise the display screen allowing the air conditioner to operate normally (Oh et al., 0023-27, in combination with Richmond, see absent a direct connection with UI, the HVAC control module maintains independent operation until otherwise overridden via user interaction).

Claim 4.
    The cited combination of prior art teaches the control method according to claim 1, wherein after the controlling the air conditioner to operate according to the current operating state (Oh et al., 0023-27), the control method further comprising: 
     detecting whether the air conditioner is connected to an external device, wherein the external device is configured to control the air conditioner  (Richmond, ABSTRACT, Figure 8, supra claim 1, see removable UI via connection I/O as reading on external device)
     controlling the air conditioner to enter a terminal control mode if the air conditioner is connected to the external device, wherein the terminal control mode is configured to control the air conditioner through the external device communicating with the air conditioner; controlling the air conditioner to maintain the current operating state if the air conditioner is not connected to the external device.  (Richmond, 0015, 0029, 0064-66, 0069-72, supra claim 1)

 

Claim 6.  Oh et al. teaches a control device for an air conditioner, comprising: 
   a processor and
   Richmond teaches a memory and teaches determining a current control mode of the air conditioner (0010, 0064 e.g. see memory, see also determining a current control mode as a connected vs. non-connected state, 0020, Figure 8-I/O connector)
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art combining the teachings of Richmond and Oh et al. would achieve an expected and predictable result comprising determining a current control mode of the air conditioner, wherein the control mode comprises at least a screen-independent mode configured to represent a mode in which the air conditioner operates normally without a communication with a display screen of the air conditioner.  One of ordinary skill in the art adapting the HVAC control Module of Oh et al. to integrate the structural and functional means for providing a removable interface as per Richmond would realize an improved invention by providing a removable interface for providing additional confirmation and operational control functions as described by Richmond, 0015.  Moreover, one of ordinary skill in the art adapting the HVAC control module to comprise a memory would realize an expected and predictable result as well as providing a means for data storage and retrieval. 

      
Claim 7. 
    The cited combination of prior art teaches the control device according to claim 6, wherein the processor is further configured to be capable of executing the stored program instructions to:    
     detect whether the air conditioner comprises a display screen allowing the air conditioner to operate normally (Richmond, Figure 8, 0015, 0020);Page 3 of 9 Amdt. dated September 24, 2021Response to Final Office Action of July 09, 2021 control the air conditioner to enter the screen-independent mode if the air conditioner does not comprise the display screen allowing the air conditioner to operate normally (Oh et al., in combination with Richmond, see absent a display screen connection via the I/O connector of the HVAC control module, supra claim 2)

Claim 9. 
 The cited combination of prior art teaches a non-transitory storage medium, comprising computer programs stored thereon; wherein the computer programs, when executed, control a device in which the storage medium is located to perform the control method for the air conditioner of claim 1 (supra claim 1, supra claim 6)

Claim 10.  
   The cited combination of prior art teaches a processor for executing a program, wherein the program, when executed, causes the processor to perform the control method for the air conditioner of claim 1.  
Claim 11. 
     The cited combination of prior art teaches the control method according to claim 1, wherein, the current operating state comprises a current operating mode and a current target temperature (Oh et al., 0023-28)

Claim 12.
  The cited combination of prior art teaches the control method according to claim 2, further comprising a display screen control mode; wherein the determining the current control mode of the air conditioner comprises controlling the air conditioner to enter the display screen control mode if the air conditioner comprises the display screen allowing the air conditioner to operate normally (Richmond, Figure 8, 0015, 0020, supra claim 1)


Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (PG/PUB 20140244047) in view over Richmond (PG/PUB 2013/0123991) in view over Fairchild (PG/PUB 2020/0104091)


Claim 3. 
   The cited combination of prior art teaches the control method according to claim 2 but does not describe the malfunction limitation as described below.  Fairchild teaches the malfunction limitation (ABSTRACT, 0037, 0137), wherein the detecting whether the air conditioner comprises the display screen allowing the air conditioner to operate normally comprises: 
    detecting whether the air conditioner comprises the display screen (Richmond, Figure 8, see I/O connector) 
    detecting whether the display screen of the air conditioner malfunctions if the air conditioner comprises the display screen (Fairchild, ABSTRACT, 0037, 0137),)
     determining that the air conditioner does not comprise the display screen allowing the air conditioner to operate normally, if the air conditioner does not comprise the display screen, or if the display screen of the air conditioner malfunctions (Fairchild, ABSTRACT, 0037, 0137)
 Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Oh, as modified by Richmond, to the teachings of Fairchild (e.g. determining a controller does not comprise a display screen allowing normal operation and switching over to a second display screen for allowing operation), would achieve an expected and predictable result of automatically switching to a local or remote thermostat display responsive to determining a failure of either display.  It is foreseeable that display screens malfunction.  The implementation of an automatic switchover to a readily accessible thermostat display screens facilitates continuous operation as well as accounting for the failure of both screens from which to select other thermostat controllers for facilitating operation pending at least replacement and/or maintenance.

Claim 8. 
The cited combination of prior art teaches the control device according to claim 7 but does not teach the malfunction limitations as described.  Fairchild teaches the malfunction limitations as described.  
      wherein the processor is further configured to be capable of executing the stored program instructions to: detect whether the air conditioner comprises the display screen (Richmond, Figure 8); detect whether the display screen of the air conditioner malfunctions if the air conditioner comprises the display screen (Fairchild. ; determine that the air conditioner does not comprise a display screen allowing the air conditioner to operate normally, in a case the air conditioner does not comprise the display screen, or in a case the display screen of the air conditioner malfunctions (Fairchild, ABSTRACT, 0037, 0137)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Oh, as modified by Richmond, to the teachings of Fairchild (e.g. determining a controller does not comprise a display screen allowing normal operation and switching over to a second display screen for allowing operation), would achieve an expected and predictable result of automatically switching to a local or remote thermostat display responsive to determining a failure of either display.  It is foreseeable that display screens malfunction.  The implementation of an automatic switchover to a readily accessible thermostat display screens facilitates continuous operation as well as accounting for the failure of both screens from which to select other thermostat controllers for facilitating operation pending at least replacement and/or maintenance.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (PG/PUB 20140244047) in view over Richmond (PG/PUB 2013/0123991) in view over Fairchild (PG/PUB 2020/0104091) in view over Leen (PG/PUB 20090140057)

   
Claim 5. 
 The cited combination of prior art teaches the control method according to claim 2 but does not teach the malfunction limitations and blocking limitations as described.  Leen teaches the blocking limitations as described and Fairchild teaches the malfunction limitations. 
     wherein the controlling the air conditioner to operate according to the current operating state if the display screen of the air conditioner malfunctions (Fairchild, 0037, 0137) comprises: 
      blocking a feedback of a display screen malfunction to make the air conditioner operate according to the current operating state (Leen, 0075-76)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Leen (e.g. shielding a screen via applying lockout functions), to the teachings of Fairchild (e.g. detecting screen malfunction), to the teachings of Oh as modified by Richmond (e.g. providing a removable screen interface), would achieve an expected and predictable result via adapting the displays of Jenkins to provide a lock mode for display screen malfunctions.  Since preventing access to a broken screen prevents inadvertent commands, an improved invention is realized.  The application of a lockout function is applied regardless of whether the screen state (e.g. the claim language does not condition the lockout when a malfunction occurs.  Instead, a lockout will allow the air conditioner to operate under current settings and without enabling a user to adjust said settings)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (PG/PUB 20140244047) in view over Richmond (PG/PUB 2013/0123991) in view over Zywicki et al. (PG/PUB 20130245838)
Claim 13.   The cited prior art teaches the limitations as described below with the exception of the communication module limitations.  Zywicki teaches the communication module limitations.  
    the control method according to claim 4, wherein, the air conditioner has an open interface provided by a communication module; the communication module comprises a Bluetooth communication module and a WIFI communication module (Zywicki, 0019, 0022, 0034, see also Richmond as providing an external device comprising a display); the air conditioner communicates with the external device through the open interface (Zywicki, 0019, 0022, 0034, see also Richmond as providing an external device comprising a display)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Zywicki (e.g. configuring an HVAC controller with WIFI and Bluetooth), to the teachings of Oh, as modified by Richmond (e.g. communication between an air conditioner controller  and local/external devices  (“UI”), would achieve an expected and predictable result via adapting the air conditioner module of Oh to integrate the communication functions of Zywicki to facilitate both near and far communication with local and external devices. One of ordinary skill in the art as a matter of design choice in light of the finite and quantifiable communication protocols would realize an improved invention using WIFI and Bluetooth as they represent readily available means for communicating between devices.   


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (PG/PUB 20140244047) in view over Richmond (PG/PUB 2013/0123991) in view over Jenkis (PG/PUB 20070114295)

Claim 14. 
  The cited combination of prior art teaches the control device according to claim 6 but does not teach the touch screen limitations.  Jenkins teaches a touch screen as described below.
      wherein, the display screen of the air conditioner is a touch screen, and comprises a display screen disposed on the air conditioner panel or a display screen disposed at a predetermined indoor position separately from the air conditioner (Jenkins, 0022, Figure 1)


Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Jenkins (e.g. the thermostat can be a touch screen, amongst other interface elements), to the teachings of Oh, as modified by Richmond (e.g. controlling an air conditioner via a display screen interface), would achieve an expected and predictable result as a matter of design choice in light of the finite and quantifiable interface combinations as described while providing a benefit of touch screen interaction to facilitate user selection and control in light of menu selections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117